SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For22February2013 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable EXHIBIT INDEX Transaction inOwn SharesDated 20February 2013 Director/PDMR Shareholding Dated 22February 2013 EXHIBIT 99.1 InterContinental Hotels Group PLC (the "Company") Transaction in Own Shares The Company announces that on 20 February 2013 it acquired 50,000 of its own ordinary shares at an average price of 1953.2872 pence per ordinary share. The highest and lowest prices paid for these shares were 1979 pence per share and 1929 pence per share respectively. The shares purchased will be held as Treasury Shares. Following settlement of the above purchase, the Company will hold 50,000 ordinary shares as Treasury Shares andthe total number of ordinary shares in issue (excluding shares held in treasury) will be 268,324,181. For further information, please contact: Investor Relations (Catherine Dolton; Isabel Green): +44 (0)1895 512176 EXHIBIT 99.2 ﻿ 21 February 2013 INTERCONTINENTAL HOTELS GROUP PLC Notification of transactions by directors, persons discharging managerial responsibility or connected persons In respect of the conditional rights over InterContinental Hotels Group PLC ("Company") ordinary shares awarded to a number of participants in the Company's Long Term Incentive Plan ("LTIP"), the Company was notified on 21February 2013 that, following the vesting on 20 February 2013 of the LTIP award for the period ended 31 December 2012, the following numbers of shares (net of income tax and social security liabilities) were released for no consideration to the following directors and other PDMRs: Directors Net number of shares awarded Kirk Kinsell 41,816 Tracy Robbins 26,789 Tom Singer 33,540 Richard Solomons 48,819 Other PDMRs Keith Barr 24,525 Angela Brav 22,151 Eric Pearson 23,379 Steve Sickel 18,955 Jan Smits 36,642 George Turner 20,536 Ends Name of Contact for this RNS Announcement: Esther Lam Corporate Legal & Secretariat InterContinental Hotels Group PLC Tel: 01895 512000 ﻿ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterContinental Hotels Group PLC (Registrant) By: /s/ C. Cox Name: C. COX Title: COMPANY SECRETARIAL OFFICER Date: 22February 2013
